                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                Criminal Action No. 2017-0035
                                          )
ROOSEVELT DOWLING,                        )
                                          )
                  Defendant.              )
_________________________________________ )

Attorneys:
Meredith J. Edwards, Esq.,
St. Thomas, U.S.V.I.
       For the United States

Jason Gonzalez-Delgado, Esq.,
Hato Rey, PR
      For Defendant

                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER is before the Court on two pre-trial motions filed by Defendant Roosevelt

Dowling (“Dowling” or “Defendant”)—Defendant’s “Motion to Suppress Evidence and/or

Frank’s Hearing,” (“Motion to Dismiss”), where he seeks, inter alia, to dismiss the Indictment

due to the alleged presentation of perjured testimony to the Grand Jury (Dkt. No. 17), and

Defendant’s “Motion to Suppress Evidence” (“Motion to Suppress”), where he argues that law

enforcement exceeded the scope of the search warrant executed on his property and that the fruits

of the unauthorized search should therefore be suppressed (Dkt. No. 51). The Government opposed

both motions (Dkt. Nos. 49 and 54), and the Court heard the parties’ oral arguments at a hearing.

For the following reasons, the Court will deny both of Defendant’s Motions.
                             I.      PROCEDURAL BACKGROUND

        On August 15, 2017, Dowling was charged by Indictment with: (1) Possession of Crack

Cocaine with Intent to Distribute; (2) Possession of Cocaine Powder with Intent to Distribute; and

(3) Possession of Marijuana with Intent to Distribute—all violations of 21 U.S.C. §§ 841(a)(1) and

(b)(1). 1 (Dkt. No. 1).

        Dowling’s Motion to Dismiss dealt primarily with his request for a Frank’s hearing,

wherein he contested the veracity of statements made by Drug Enforcement Administration

(“DEA”) Task Force Officer David Wyrzykowski (“TFO Wyrzykowski”) in his application for

the search warrants executed upon Dowling’s residence and vehicle on January 30, 2017. (Dkt.

No. 17). The Court ruled that Dowling had failed to make the requisite substantial preliminary

showing to warrant a Frank’s hearing. (Dkt. No. 57). However, Dowling’s Motion 2 also contained

a request to dismiss the Indictment based on the presentation of allegedly perjured testimony to

the Grand Jury (Dkt. No. 17 at 14-17), which the Government had not addressed in its Opposition.

Thus, the Court ordered the Government to file a supplemental response addressing this issue.

(Dkt. No. 46 at 1). The Government subsequently submitted its supplemental response opposing

Dowling’s motion to dismiss the Indictment. (Dkt. No. 49).

        Further, during the hearing, Dowling raised orally, for the first time, an argument regarding

the sufficiency of the warrant—in terms of its scope and specificity—to support the search of his

residence. Thus, the Court allowed Dowling to submit a supplemental filing addressing this issue




1
 Prior to the Indictment, the Government initiated this action against Dowling by filing a Criminal
Complaint on January 30, 2017. (Criminal Action No. 2017-cr-00004, Dkt. No. 1).
2
  As noted earlier, Defendant’s Motion was denominated a “Motion to Suppress Evidence and/or
Frank’s Hearing.”
                                                 2
(Dkt. No. 51), to which the Government filed its opposition (Dkt. No. 54). The Curt now addresses

both of Defendant’s Motions.

                II.     DEFENDANT’S MOTION TO DISMISS INDICTMENT

       A.      Factual Background

       For purposes of the instant motions, the following facts are not in dispute. 3 Law

enforcement officials executed search warrants on Dowling’s property on January 30, 2017. 4

(Gov’t Ex. Nos. 1 and 2). TFO Wyrzykowski’s applications for the search warrants were

supported, in large part, by statements from an individual named Mae Agnes Brewster

(“Brewster”), who was working as a Confidential Source (“CS”) for the DEA and who Dowling

contends is a “known drug addict.” (Dkt. No. 17 at 2). On April 13, 2017, Brewster gave testimony

before the Grand Jury which, in some instances, contradicted information she had previously

provided to the Government. These inconsistencies were pointed out to the Grand Jury by the

prosecutor during Brewster’s examination. Id. at 7-9. Following her grand jury testimony,

Brewster sent Magistrate Judge George W. Cannon, Jr., two letters: one dated June 9, 2017 and

the other dated September 13, 2017. (Dkt. No. 17-1). In these letters, Brewster claimed that she

lied to law enforcement about the allegations she made against Dowling. She explained that she

lied because: (1) she was mad at Dowling for putting her out of his house, having a relationship




3
  The Court bases the background factual discussion in this section on the record established at the
hearing. The Court provides this information solely for the purpose of these pretrial motions, ever
mindful that Defendant Roosevelt Dowling is presumed innocent until proven guilty. Most of the
facts discussed herein are alleged, but at this stage not conceded or proven beyond a reasonable
doubt to the factfinder.
4
 As noted above, officials had two search warrants that day—one for Defendant’s residence and
another for his vehicle. The search warrants were supported by the same set of facts sworn to by
TFO Wyrzykowski.


                                                 3
with another woman, and trying to get her to stop using drugs; and (2) she needed money to buy

drugs, so she lied to the authorities to get money. Id. at 1-2. In her letter dated June 9, 2017,

Brewster further stated:

               I think [the DEA] already know that I use drugs and was lying to them[,] all they
               wanted was Dowling[,] they know that I use drugs and needed money . . . now I am
               afraid they keep telling me they will put me in jail if I don’t want to keep on lying
               . . . I [caused] big problem for me and Mr. Dowling with lies and my drug[] use . .
               . Please judge I don’t want to go to jail but I lie and they the [DEA] know that I
               needed the money for drug[] use . . .

Id. at 1. Brewster also stated that she wanted the Government to “leave me alone. I don’t want to

go back to jail but I don’t want to lie anymore.” Id. at 2. In her letter dated September 13, 2017,

Brewster also stated that she no longer wanted to be involved in the case against Dowling, noting

that:

               I lied for the money to get drugs. I don’t want to keep on lying. I do not remember,
               I was high all the time . . . Since that day, when all this began, whatever I say or
               what they want me to say will be a lie or a make-up story. I was using drugs too
               hard to really remember what was real and what wasn’t real.

Id. at 4. Before the Grand Jury returned a true bill, TFO Wyrzykowski read the contents of the

June 9, 2017 letter to the body. 5 On August 15, 2017, the Grand Jury returned an Indictment against

Dowling. (Dkt. No. 1).

        B.     Applicable Legal Principles

        The Fifth Amendment requires that an indictment be returned by a legally constituted and

unbiased grand jury. See Costello v. United States, 350 U.S. 359, 363 (1956) (“An indictment




5
  In its Opposition, the Government acknowledged that, at the time Dowling filed his Motion to
Dismiss, he was aware that Brewster had provided her testimony approximately four months
before the Grand Jury returned the Indictment, but he was not aware that TFO Wyrzykowski had
read the June 2017 letter to the grand jurors until the court hearing, when the Government offered
the information. (Dkt. No. 49 at 4 n.1).

                                                 4
returned by a legally constituted and unbiased grand jury, . . . if valid on its face, is enough to call

for trial of the charge on the merits. The Fifth Amendment requires nothing more.”). One basis for

dismissing an indictment is prosecutorial misconduct in the grand jury proceedings. See United

States v. Serubo, 604 F.2d 807, 816 (3d Cir. 1979) (noting that “[a]ware of the potential for

[government] abuse inherent in grand jury proceedings, this court and others have increasingly

exercised our supervisory power over the administration of justice to regulate the manner in which

grand jury investigations are conducted,” which may include “order[ing] the dismissal of the

indictment as a remedy for prosecutorial misconduct before the grand jury.”); see also United

States v. Martino, 825 F.2d 754, 758–59 (3d Cir. 1987) (noting that “[t]he law is clear, at least in

this circuit, that prosecutorial misconduct encompasses at a minimum improper conduct by a

prosecutor both at trial, . . . and in connection with grand jury proceedings.”); cf. United States v.

Fisher, 692 F. Supp. 495, 505 (E.D. Pa. 1988) (denying dismissal of indictment due to

prosecutorial misconduct partly because the government’s “negligence and [its] inadvertent

errors” in front of the first grand jury that returned the indictment, “do not rise to the level of

prosecutorial misconduct warranting dismissal of an indictment.”). Prosecutorial misconduct

includes instances where a prosecutor knowingly submits perjured testimony to the grand jury.

Fisher, 692 F. Supp. at 501.

        When faced with a motion to dismiss an indictment based upon prosecutorial misconduct

before the grand jury, the Third Circuit requires a trial court to conduct a two-part inquiry. See

Martino, 825 F.2d at 759; Fisher, 692 F. Supp. at 502. First, the court must determine whether

prosecutorial misconduct has actually occurred. Martino, 825 F.2d at 759; Fisher, 692 F. Supp. at

502. “In order to warrant dismissal of an indictment[,] prosecutorial misconduct must be so

flagrant that there was some significant infringement on the grand jury’s ability to exercise



                                                   5
independent judgment.” Fisher, 692 F. Supp. at 501 (internal citation and quotation marks

omitted). Misstatements or mistakes alone do not warrant the dismissal of an indictment otherwise

valid on its face, nor is dismissal appropriate “when there is no evidence of a deliberate attempt by

the witness and the prosecutor to mislead.” Id.

        Second, if such conduct has occurred, the court must consider whether any sanction, such

as the dismissal of the indictment or the suppression of evidence, is warranted. Martino, 825 F.2d

at 759. Dismissal of an indictment is appropriate only when there is a finding of prejudice to the

defendant. Bank of Nova Scotia, 487 U.S. 250, 263 (1988) (a district court may “not dismiss [an]

indictment on the basis of prosecutorial misconduct” before the grand jury without making a

factual finding that the defendant was “prejudiced by such misconduct); Martino, 825 F.2d 754,

759 (3d Cir. 1987) (holding that in determining whether prosecutorial misconduct occurred before

the grand jury which would warrant dismissal of the indictment, “in every case we looked to

prejudice.”); United States v. Soberon, 929 F.2d 935, 940 (3d Cir. 1991) (“[T]he presentation of

the allegedly perjured testimony to the grand jury” requires “a showing of prejudice,” in order to

warrant dismissal of the indictment.); see also Fisher, 692 F. Supp. at 502 (citing Martino, 825

F.2d at 759 (collecting cases)). In turn, a finding of prejudice exists only if it is established that the

prosecutor’s “‘violation substantially influenced the grand jury’s decision to indict,’ or . . . there

is ‘grave doubt’ that the decision to indict was free from the substantial influence of such

violations.” Soberon, 929 F.2d at 939-40 (quoting Nova Scotia, 487 U.S. at 256 (quoting United

States v. Mechanik, 475 U.S. 66, 78 (1986))).

        The Third Circuit has cautioned that “dismissal of an indictment on the basis of

governmental misconduct is an extreme sanction which should be infrequently utilized.” United

States v. Birdman, 602 F.2d 547, 559 (3d Cir. 1979) (internal citation and quotation marks



                                                    6
omitted); see also United States v. Bansal, 663 F.3d 634, 660 (3d Cir. 2011) (noting that “dismissal

of an indictment is the most drastic remedy”) (internal citation and quotation marks omitted).

       C.      Discussion

       In his Motion to Dismiss, Dowling argues for dismissal of the Indictment because, by using

Brewster’s testimony, Dowling contends that the Government allegedly presented “essentially

false, fabricated and perjured testimony” before the Grand Jury. (Dkt. No. 17 at 17). At the hearing,

Dowling further argued that the prosecutor used Brewster as a witness despite the fact that she was

an unfit witness—one who was not competent to testify before the Grand Jury because she was a

“known drug addict” and the Government allegedly “knew” she was lying. Dowling contends that

such serious “prosecutorial misconduct” warrants dismissal because Brewster’s perjured

testimony “had a material effect in the Grand Jury[‘s] determination to indict thus affecting its

fact-finding function.” Id. at 16-17.

       The Government asserts that Dowling’s claim of prosecutorial misconduct is “baseless.”

(Dkt. No. 49 at 2). First, the Government argues that “[D]efendant failed to establish that []

Brewster’s sworn testimony to the [G]rand [J]ury should be disbelieved in favor of her unsworn

letter to the Court months after her sworn testimony.” Id. at 4. Thus, according to the Government,

Dowling “failed to establish that the [G]rand [J]ury was ever even presented with perjured

testimony.” Id. Further, the Government argues that Dowling also failed to demonstrate that

Brewster’s testimony, even if it was perjured testimony, prejudiced him with the Grand Jury. Id.

The Government contends that no such prejudice occurred because the Grand Jury was “fully

apprised of [] Brewster’s letter, which [] TFO Wyrzykowski read out loud” to the body before the

Grand Jury issued a true bill in August 2017. Id.

       Based on the parties contentions, there are several issues raised: (1) whether Brewster did,



                                                 7
in fact, lie before the Grand Jury; (2) whether the Government knew or had reason to know that

Brewster would lie or that she in fact lied before the Grand Jury, and that the Government placed

her on the stand regardless of such knowledge; and (3) assuming that Brewster did perjure herself

before the Grand Jury with the Government’s knowledge, whether prejudice against Defendant

resulted, such that dismissal of the Indictment is warranted. The Court addresses each issue in turn.

       First, the Court finds that the record is unclear as to whether Brewster did, in fact, lie before

the Grand Jury. The contradictions in Brewster’s grand jury testimony and the two letters Brewster

sent to the Court—which appeared to be an attempt to recant her testimony before the Grand

Jury—offer some evidence that Brewster may have perjured herself. However, while Brewster’s

unsworn letters 6 are replete with assertions that Brewster lied to the DEA (which was incorrectly

identified by Brewster as the FBI in her letters), they are short on specifics as to precisely what

she may have lied about, thus making it difficult to identify any false statements she may have

made before the Grand Jury. Accordingly, the Court here finds that the evidence is, at best,

ambiguous as to whether Brewster lied on the stand, and is thus insufficient to conclude that the

Government engaged in prosecutorial misconduct in connection with Brewster’s grand jury

testimony. See Fisher, 692 F. Supp. at 503 (finding meritless defendant’s argument that the

prosecutor’s statements to the grand jury regarding when defendant became involved in illegal

union activity amounted to prosecutorial misconduct “[g]iven the ambiguity of possible

interpretation” of the statements); see also Soberon, 929 F.2d at 941 (“Because we find that the



6
  Brewster’s June 9, 2017 letter was signed only by her, and the September 13, 2017 letter was
signed by Brewster and a notary public. In the Court’s December 31, 2018 Opinion denying
Defendant’s request for a Frank’s hearing, the Court noted that “[a]s a preliminary matter, it is
doubtful that Brewster’s letters constitute acceptable proof under Franks to meet a “substantial
preliminary showing” of false statements because the letters are not ‘[a]ffidavits or sworn or
otherwise reliable statements of witnesses[.]’” (Dkt. No. 57 at 10) (quoting Franks v. Delaware,
438 U.S. 154, 171 (1978)).
                                                  8
record fails to suggest perjury, we hold that the district court’s finding of prosecutorial misconduct

based on this imagined perjury is clearly erroneous.”).

       Even assuming that Brewster lied before the Grand Jury, the Court finds nothing in the

record suggesting that the Government knew or had reason to know that Brewster would lie or that

she had, in fact, lied before the Grand Jury, prior to receiving her June 2017 letter. During the

instances where Brewster in her testimony contradicted the information she had previously

provided to the Government, the prosecutor conducting Brewster’s examination pointed out the

discrepancies to the Grand Jury. See Dkt. No. 17 at 7-9. Further, there is no indication in Brewster’s

letters that she told her government handler, TFO Wyrzykowski, that she was lying to him. There

are only speculative or conclusory statements in her letters regarding his or the DEA’s alleged

knowledge as to whether Brewster was being truthful. (Dkt. No. 17-1) (“I think the[] [DEA]

already know that I use drugs and was lying to them”; “they will put me in jail if I don’t want to

keep on lying”; “I lie and they the [DEA] know that I needed the money for drug[] use.”). There

is also no evidence to suggest that TFO Wyrzykowski knew—or had reason to know—that

Brewster was lying to him when they worked together.

       To succeed in dismissing an indictment on the basis of prosecutorial misconduct resulting

from the government’s alleged submission of perjured testimony to the grand jury, “[t]he

Government must know that the testimony at issue is perjured.” United States v. Liciardello, 93 F.

Supp. 3d 365, 368 (E.D. Pa. 2015) (citing United States v. Basurto, 497 F.2d 781, 787 (9th Cir.

1974) (holding that a defendant must not be forced “to stand trial on an indictment which the

government knows is based partially on perjured testimony”) (emphasis added). However, the

record is devoid of such knowledge on the part of the Government. Accordingly, because the

record does not reveal that the Government knowingly presented false testimony through its use



                                                  9
of Brewster as a witness before the Grand Jury, there is no basis for dismissing the Indictment.

Fisher, 692 F. Supp. at 497, 503-505 (denying dismissal of indictment where defendants allege

that the government engaged in prosecutorial misconduct partly because “[t]here [was] nothing in

the record to establish that the prosecutor intended to mislead the grand jury . . . by intentionally

and knowingly presenting perjured testimony to the grand jury.”); United States v. Sager, 227 F.3d

1138, 1149 (9th Cir. 2000) (holding that the prosecutor did not violate defendant’s due process

rights by failing to move to dismiss indictment secured through false material testimony where the

prosecutor was unaware that witness was lying, as opposed to making misstatement).

       Defendant, however, contends that the Government committed prosecutorial misconduct

by presenting Brewster, a “known drug addict,” as a witness in the first place. The Court finds this

argument unavailing. First, the fact that Brewster was a “known drug addict” does not render the

Government’s decision to put her on the witness stand a deliberate attempt to mislead the Grand

Jury. As previously found by this Court in denying Defendant’s request for a Frank’s hearing,

Brewster’s drug use by itself “does not automatically translate into false statements, nor any such

suggestion of falsity” (Dkt. No. 57 at 17), so as to render Brewster unfit to testify and to subject a

prosecutor to a claim of prosecutorial misconduct for offering her as witness. Dowling has offered

no evidence showing that Brewster’s alleged drug addiction should have alerted TFO

Wyrzykowski to the falsity of her testimony. See e.g., Flores v. United States, 2010 WL 110265,

at *2-4 (N.D. Tex. Jan. 12, 2010) (denying defendant’s motion to vacate sentence based on

ineffective assistance of counsel, because defendant, who asserted that his counsel failed to object

to the court’s reliance on statements made by witnesses who were drug addicts, “offer[ed] nothing

to support” his assertions—other than conclusory statements—that the witnesses’ statements were

false and unreliable because the witnesses were drug addicts). Thus, the fact that Brewster may



                                                 10
have been a “known drug addict” does not alter the Court’s conclusion that evidence of knowledge

by the Government that Brewster would lie, or was lying, is lacking.

       Finally, the Court “need not reach the issue of prejudice if there has been no misconduct.”

Fisher, 692 F. Supp. at 502. Even assuming, however, that the Court had found that there was

indeed prosecutorial misconduct on the part of the Government in putting Brewster on the witness

stand during the Grand Jury proceedings—which it has not—there is no evidence that the allegedly

false testimony “substantially influenced the [G]rand [J]ury’s decision to indict” or resulted in

“grave doubt that the decision to indict was free from the substantial influence of such [a]

violation[].” Soberon, 929 F.2d at 939-40 (internal citations and quotation marks omitted).

       Brewster testified before the Grand Jury on April 13, 2017. On or around June 9, 2017, she

submitted a letter to the Court wherein she claimed that she had lied to law enforcement about the

allegations she made against Dowling. Thereafter, TFO Wyrzykowski read the contents of

Brewster’s letter out loud to the Grand Jury, prior to its issuance of a true bill on August 15, 2017.

Any prejudice caused by Brewster’s alleged perjured testimony was cured by TFO Wyrzykowski’s

reading of Brewster’s letter, which fully apprised the Grand Jury of Brewster’s assertion that she

had lied to law enforcement as well as her motivations for doing so. Thus, because there is no

evidence here of prejudice to Dowling, this provides an additional basis for denying Defendant’s

request to dismiss the Indictment. See Soberon, 929 F.2d at 940 (finding that district court erred in

dismissing charges against a defendant who had not been prejudiced by the presentation of the

alleged perjured testimony to the grand jury); United States v. Bunty, 617 F. Supp. 2d 359, 367

(E.D. Pa. 2008) (finding that “[e]ven assuming arguendo that the prosecution improperly obtained

and utilized certain evidence before the first grand jury, Defendant has failed to set forth any

prejudice that resulted at the second grand jury proceeding,” during which such improprieties were



                                                 11
eliminated); Fisher, 692 F. Supp. at 504 (denying dismissal of indictment due to prosecutorial

misconduct because the superseding indictment the government secured “cured any prejudice

which may have resulted to these defendants from the prosecutor’s prior errors.”).

         For all the foregoing reasons, Defendant’s Motion to Dismiss will be denied.

                  III.    DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

         A.      Factual Background

         Dowling’s Motion to Suppress (Dkt. No. 51) arises from the search conducted by the DEA

of his residence located at 21D La Grande Princesse in Christiansted, St. Croix on January 30,

2017. 7 The following statements are taken from the affidavit of TFO Wyrzykowski, which was

submitted with the Criminal Complaint, 8 as well as from a copy of the warrant submitted by

Dowling with his Motion to Suppress (Dkt. No. 51-1).

         The search warrant was issued by Magistrate Judge Cannon on January 25, 2017. Id. The

warrant granted authorization to search the following property:

                 Plot No. 21D, La Grande Princess[e], St. Croix, Virgin Islands, as more fully
                 described in Attachment “A” (attached to this Search Warrant).

(Dkt. No. 51-1 at 1). Attachment “A” to the warrant reads as follows:

                 21D La Grande Princesse, Christiansted, St. Croix, U.S. Virgin Islands is described
                 as a blue-colored single-family residence that sits on the southwest corner of a large
                 lot with two (2) additional dwellings owned by the DOWLING family . . . The
                 residence is located approximately one hundred yards northeast from the
                 intersection of Northside Road and Old Princesse Road . . . Neither the second or
                 third dwelling is included in this search warrant for 21D La Grande Princeese [sic].




7
    The search warrant for Defendant’s vehicle is not at issue here.
8
    See Criminal Action No. 2017-cr-00004, Dkt. No. 1-1.


                                                  12
Id. at 11. 9 The Affidavit supporting the search warrant application expressed TFO Wyrzykowski’s

belief that there was probable cause to establish that “within the premises of 21D La Grande

Princesse, which is the residence of Roosevelt DOWLING . . . there is evidence of [illegal

conduct].” (Dkt. No. 51-1 at 3-4) (emphasis added). In support thereof, the Affidavit included the

following pertinent information:

               On March 3, 2016, the Virgin Islands Territorial Marshals and Probation Officers
               conducted a welfare check on [] DOWLING at his residence located at 21D La
               Grande Princesse, Christiansted, Saint Croix. Upon their arrival, [law enforcement]
               located a marijuana grow at DOWLING’S residence and conducted a search . . .
               [which resulted] in 292 marijuana plants along with . . . [$36,125.00] . . . which was
               located inside a PVC pipe buried outside of DOWLING’S residence directly under
               DOWLING’S bedroom window . . . .

               On September 19, 2016 . . . [t]he CS stated that when he/she arrived at 21D La
               Grande Princesse he/she personally observed DOWLING place several large
               plastic baggies of crack cocaine in a baby wipes container which was then placed
               in a large dark red Tupperware container outside of the residence near the fence
               line . . .

               Between approximately August 18, 2016 and January 10, 2017 . . . [t]he CS added
               that once the crack cocaine was manufactured [by Dowling], DOWLING hides the
               completed product in the bushes surrounding, but within the curtilage, of his
               residence. This information is based on the personal observations of the CS.

(Dkt. No. 51-1 at 5-7).

       The Magistrate Judge concluded that “the Application and attached Affidavit establish[ed]

probable cause to believe that [evidence of drug distribution] is now concealed on the premises

described above and establish grounds for the issuance of this warrant.” (Dkt. No. 51-1 at 1)

(emphasis added). Upon the execution of the January 30, 2017 search of 21D La Grande Princesse,

law enforcement seized crack cocaine weighing approximately over an ounce and approximately




9
  The description found in Attachment “A” was initially incorporated in TFO Wyrzykowski’s
application for the search warrant. The search warrant, in turn, expressly incorporated by reference
Attachment “A.” (Dkt. No. 51-1 at 1).
                                                13
800 grams of cocaine packaged into 27 individual bags. (Dkt. No. 1-1¶ 4). The cocaine was

concealed inside a tire in the wooded fence line adjacent to the residence. Id. In addition, officers

also seized two digital scales, commonly used in drug distribution, from the kitchen counter, along

with a large undetermined amount of United States currency which was concealed in a hat and in

a dresser of a bedroom. Id. The currency, according to TFO Wyrzykowski, was packaged in a

manner consistent with narcotic proceeds. Id. The same bedroom where the currency was

discovered also contained identification documents belonging to Dowling. Id. Moreover, “outside

of the residence, officers seized 19 marijuana plants in various stages of growth.” Id. ¶ 5.

       Dowling moves to suppress certain evidence seized during the search on January 30, 2017.

(Dkt. No. 51). Specifically, Dowling seeks to suppress the 19 marijuana plants found just outside

of his residence and the packages of cocaine found inside a tire in the wooded fence line adjacent

to the residence and located approximately five yards from the main residential structure. Id. at 3-

4. Dowling argues that, because the search warrant was specifically limited to his actual residence,

law enforcement exceeded the scope of the warrant when they searched Dowling’s yard and fence

line, where they found the plants and the packages of cocaine, respectively. Id. at 4, 8-9, and 13.

       The Government contends, on the other hand, that the warrant for Dowling’s residence,

although not specified, encompassed areas considered to be within the residence’s curtilage—

including Dowling’s yard and fence line. (Dkt. No. 54 at 4-6). The Government argues that the

yard’s inclusion is a “common-sense” application of the warrant, id. at 6, because the latter actually

described Defendant’s property as a “plot” or “premises,” both descriptions “clearly

encompass[ing] the grounds surrounding the residence.” Id. at 6-7.

       B.      Applicable Legal Principles

       The Fourth Amendment requires that warrants “shall issue, but upon probable cause,



                                                 14
supported by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. amend. IV (emphasis added). This particularity

requirement “ensures that the search will be carefully tailored to its justifications, and will not take

on the character of the wide-ranging exploratory searches the Framers intended to prohibit.”

Maryland v. Garrison, 480 U.S. 79, 84 (1987). “Thus, the scope of a lawful search is defined by

the object of the search and the places in which there is probable cause to believe that it may be

found . . .” Garrison, 480 U.S. at 84 (internal citation and quotation marks omitted). The

particularity requirement is satisfied when “the description is such that the officer with a search

warrant can, with reasonable effort ascertain and identify the place intended.” Steele v. United

States, 267 U.S. 498, 503 (1925). It is well established that “‘[i]f the scope of the search exceeds

that permitted by the terms of a validly issued warrant [ . . . ] the subsequent seizure is

unconstitutional without more.’” Durham v. City & Cty. of Erie, 2007 WL 838977, at *5 (W.D.

Pa. Mar. 15, 2007), aff’d sub nom. Durham v. McElynn, 254 F. App’x 892 (3d Cir. 2007) (quoting

Horton v. California, 496 U.S. 128, 140 (1990)).

       In assessing the particularities of a search warrant, courts should avoid “[t]echnical

requirements of elaborate specificity once exacted under common law pleadings [as they] have no

proper place in this area.” United States v. Ventresca, 380 U.S. 102, 108 (1965); see also United

States v. Brown, 822 F. Supp. 750, 754 (M.D. Ga. 1993), aff’d, 50 F.3d 1037 (11th Cir. 1995)

(“Plain reading and common sense are the landmarks for the execution and interpretation of the

language in a search warrant . . . there is no room in the midst of a criminal investigation for

hypertechnical reading or interpretation of a search warrant.”). Moreover, “it is perfectly

appropriate to construe a warrant in light of an accompanying affidavit or other document that is

incorporated within the warrant. But to take advantage of this principle of interpretation, the



                                                  15
warrant must expressly incorporate the affidavit.” Doe v. Groody, 361 F.3d 232, 239 (3d Cir.

2004); see also Bartholomew v. Com. of Pa., 221 F.3d 425, 428 (3d Cir. 2000) (“[w]hen a warrant

is accompanied by an affidavit that is incorporated by reference, the affidavit may be used in

construing the scope of the warrant.”) (internal citation and quotation marks omitted). Likewise,

“[t]he affidavit supporting a search warrant application ‘must be read in its entirety and in a

common sense and nontechnical manner.’” United States v. Bagley, 2015 WL 5725112, at *6

(W.D. Pa. Sept. 29, 2015), aff’d, 674 F. App’x 169 (3d Cir. 2017) (quoting United States v.

Williams, 124 F.3d 411, 420 (3d Cir. 1997)).

       However, a defendant must have some expectation of privacy in the area to be searched

before the Fourth Amendment can be implicated. United States v. Wolfe, 375 F. Supp. 949, 957–

58 (E.D. Pa. 1974); see also United States v. Haugh, 414 F. Supp. 37, 40 (D.N.J. 1976) (“[T]he

scope of Fourth Amendment protection should be based upon the degree of privacy an individual

should reasonably expect.”). An individual’s home carries the highest expectation of privacy, such

that it is considered “a basic principle of Fourth Amendment law that searches and seizures inside

a home without a warrant are presumptively unreasonable.” Payton v. New York, 445 U.S. 573,

586 (1980) (internal quotation omitted); see also Fixel v. Wainwright, 492 F.2d 480, 483 (5th Cir.

1974) (“The sacredness of a person’s home and his right of personal privacy and individuality are

paramount considerations in our country and are specifically protected by the Fourth

Amendment.”). Courts also “regard the area ‘immediately surrounding and associated with the

home’—what our cases call the curtilage—as ‘part of the home itself for Fourth Amendment

purposes.’” Jardines, 569 U.S at 6 (quoting Oliver v. United States, 466 U.S. 170, 180 (1984));

accord Estate of Smith v. Marasco, 318 F.3d 497, 518 (3d Cir. 2003) (“Fourth Amendment

protections extend not only to a person’s home, but also to the curtilage surrounding the property”);



                                                 16
see also Zavec v. Collins, 2017 WL 3189284, at *5 (M.D. Pa. July 27, 2017) (“individuals

ordinarily possess the highest expectation of privacy within the ‘curtilage’ of their home, [thus]

that area typically is ‘afforded the most stringent Fourth Amendment protection.’”) (quoting

United States v. Martinez-Fuerte, 428 U.S. 543, 561 (1976)).

       With these principles in mind, numerous courts have held that a search warrant for a

defendant’s “residence” or “premises,” also authorizes the search of the accompanying curtilage—

even if the latter is not specifically listed in the warrant. See e.g., Bansal, 663 F.3d at 663 (holding

that a search warrant describing defendant’s “premises” encompassed the curtilage of the

residence); see also United States v. Cannon, 264 F.3d 875, 880 (9th Cir. 2001) (“[T]he Fourth

Amendment is not violated by a search of the grounds or outbuildings within a residence’s

curtilage where a warrant authorizes search of the residence.”); United States v. Gorman, 104 F.3d

272, 273-75 (9th Cir. 1996) (“a search warrant authorizing the search of a residence also authorizes

without so stating the search of the residence’s curtilage . . . because [t]he curtilage is simply an

extension of the residence’s living area.”) (listing cases); Brown, 822 F. Supp. at 753–54 (holding

that a warrant describing and authorizing the search of defendant’s house authorizes the search of

the fenced property surrounding the house); United States v. Hibbs, 905 F. Supp. 2d 862, 865 (C.D.

Ill. 2012) (“When a search warrant authorizes the search of a residence, it may implicitly authorize

the search of an area within the curtilage of the home.”) (collecting cases); Martin v. Indiana State

Police, 537 F. Supp. 2d 974, 982 (S.D. Ind. 2008) (“Flowerbeds are in the yard of the residence

and are therefore included within the curtilage and encompassed by the search warrant, at least so

long as one might reasonably expect to find the objects of the search in that location.”). Such an

interpretation is said to make common sense. Brown, 822 F. Supp. at 754 (“The search warrant in

this case authorized intrusion into the area of highest expectation of privacy. It seems logical and



                                                  17
reasonable that a search warrant that authorizes intrusion on this greater area of privacy would

include authorization for intrusion in the lesser area of privacy, the backyard. It is a basic rule of

logic that the greater generally includes the lesser.”); see also Gorman, 104 F.3d at 275 (“If a

search warrant specifying only the residence permits the search of “closets, chests, drawers, and

containers” therein where the object searched for might be found, so should it permit the search of

similar receptacles located in the outdoor extension of the residence, i.e., the curtilage, such as the

container in this case. To hold otherwise would be an exercise in pure form over substance.”).

       C.      Discussion

       Here, Defendant argues that the marijuana plants and the packages of cocaine found outside

of his residence were outside the permissible scope of the search of his home. The Court disagrees.

       The search warrant at issue identifies the place to be searched as “Plot 21D, La Grande

Princess[e], St. Croix, Virgin Islands, as more fully described in Attachment ‘A’” (Dkt. No. 51-1

at 1). In turn, “Attachment A” described 21D La Grande Princesse as consisting of “a blue-colored

single-family residence that sits on the southwest corner of a large lot with two (2) additional

dwellings owned by the DOWLING family . . . located approximately one hundred yards northeast

from the intersection of Northside Road and Old Princesse Road.” Id. at 11. The warrant

specifically excluded only the two additional dwellings from the search.

       When law enforcement officials executed the search warrant on January 30, 2017, they

discovered 19 marijuana plants growing just outside the residence located at 21D La Grande

Princesse and cocaine packages concealed inside a tire in the wooded fence line adjacent to the

residence, located approximately five yards from Defendant’s residence. In other words, these

items were discovered in the immediate vicinity of Defendant’s residence, i.e., his curtilage. “It is

axiomatic that “[a] person’s curtilage is the area immediately adjacent to his home in which he has



                                                  18
a legitimate expectation of privacy.” Bansal, 663 F.3d at 663 (internal citation and quotation marks

omitted).

        The Court finds no indication in the record that law enforcement officers exceeded the

scope of the warrant. Here, the “plain text” of the warrant, id., authorizes the search of “Plot 21D

La Grande Princesse,” which is referred to by the Magistrate Judge as “the premises” and described

in the Attachment to the search warrant as “[a] blue-colored single-family residence” that “sits on

the southwest corner of a large lot with two additional dwellings . . .” The only portions of the

“plot,” “large lot,” or “premises” on which the single-family residence sits that are excluded from

the scope of the search are the second and third dwellings on the property. Thus, law enforcement’s

search of the curtilage—to which Defendant admittedly has a legitimate expectation of privacy—

falls squarely within the “plot,” “large lot,” or “premises” on which Defendant’s “residence” sits

and which was included within the scope of the search warrant. Conducting such a search did not

go too far because, in this instance, a “warrant [that] authorized the search of the residence of the

[d]efendant [calls for] [a] common sense reading of that license [which] would include the property

surrounding the actual house.” Brown, 822 F. Supp. at 754; see also cases cited supra at 17-18.

Accordingly, Defendant’s contention that the search executed on his property exceeded the scope

of the warrant is not supported by the record.

        For the foregoing reasons, the Court finds that the January 30, 2017 search conducted by

law enforcement of Dowling’s yard and fence line as part of law enforcement’s execution of the

search warrant on his residence did not exceed the scope of the warrant issued by the Magistrate

Judge. 10



10
  The parties also pose alternative arguments, such as whether the “plain view” doctrine and the
“good faith” exception are applicable in this case. (Dkt. No. 51 at 8, 10-13; Dkt. No. 54 at 7-9).
Because the Court has concluded that the warrant authorized the search of Defendant’s curtilage,
                                                 19
                                       IV.    CONCLUSION

       For the above stated reasons, Dowling’s Motion to Dismiss the Indictment and his Motion

to Suppress will both be denied.

       An appropriate Order accompanies this Memorandum Opinion.

Dated: March 5, 2019                                        _______/s/______
                                                            WILMA A. LEWIS
                                                            Chief Judge




including the yard and the fence line where the controlled substances were found, it need not reach
those issues.
                                                20
